Exhibit 10.1

AMENDMENT NO. 2

to

EMPLOYMENT AGREEMENT

dated February 19, 2008

by and between

Axis Specialty Limited (the “Company”)

and

John R. Charman (the “Executive”)

WHEREAS, the Company and the Executive entered into an amended and restated
employment agreement dated as of December 15, 2003 (the “Agreement”);

WHEREAS, the Company and the Executive entered into an Amendment No. 1 to the
Agreement as of October 23, 2007 (“Amendment No. 1”);

WHEREAS, the Compensation Committee of the Board has determined that it is in
the best interests of the Company and its shareholders to extend the Executive’s
service as its President and Chief Executive Officer and as a member of its
Board of Directors, and of the Executive Committee of the Board through the
period ending December 31, 2013;

WHEREAS, the Executive desires to extend his employment through the period
ending December 31, 2013;

WHEREAS, the Company and the Executive desire to amend the Agreement to reflect
the extension of the Executive’s employment pursuant to the terms and conditions
of the Agreement;

NOW, THEREFORE, the Agreement is hereby amended, effective as of February 19,
2008 as follows:

 

  1. Section 1 of the Agreement is hereby modified by deleting the reference to
“December 31, 2008” wherever it may occur and replacing it with “December 31,
2013” in lieu thereof.

 

  2. Except as set forth herein, all other terms and conditions of the Agreement
(as previously amended) shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

AXIS Specialty Limited By:  

/s/ Michael A. Butt

John R. Charman By:  

/s/ John R. Charman